767 N.W.2d 654 (2009)
483 Mich. 654
OAKLAND COUNTY and Oakland County Sheriff's Department, Respondents-Appellees,
v.
OAKLAND COUNTY DEPUTY SHERIFF'S ASSOCIATION, Charging Party-Appellant.
Docket No. 138444. COA No. 280075.
Supreme Court of Michigan.
July 15, 2009.


*655 Order
On order of the Court, the application for leave to appeal the February 3, 2009, judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE, as dictum, that portion of the judgment of the Court of Appeals stating "it is well settled that county corrections officers and other employees who are not police officers are not subject to the hazards of police work." In all other respects, the application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.